Title: To James Madison from the Democratic Citizens of Talbot County, Maryland, ca. 8 September 1812 (Abstract)
From: Democratic Citizens of Talbot County, Maryland
To: Madison, James


Ca. 8 September 1812. Report that “a very numerous meeting … was held on the court-House green in Easton on Tuesday the 8th. Septr.” “The Democratic Citizens of Talbot County feel firmly attached to the constitution of the United States; and ardently adore the liberties we enjoy—actuated themselves by the principles of their revolutionary fathers, and warmly approbating the measures pursued by the General Government, they had confidently expected that when the constituted authorities had summoned the people to the standard of the law in its defence, the voice of opposition would be drowned in the general tone of patriotic emulation, and the struggle of party sunk or forgotten in exertions against the enemy for our liberties and our rights. They considered that in actual War, when union is so essential to success, if not to existence, every act tending in the remotest degree to give encouragement to the enemy would be repugnant to every idea of patriotism, and would be opposed by every citizen feeling an attachment to his country; and they could not suppose that any of their countrymen could be found so wanting to the trust reposed in them by the Patriots of the Revolution, as to forfeit their pretensions to that high character. Differencies [sic] of opinion they knew to exist, which, under that blest republican form of Government we have the happiness to live, they never for a moment imagined could cease. Nor did they, in strict conformity with their own character, ever wish to stifle or check them. They relied on that love of country they beleived to be felt by all, that those differences should be managed among ourselves—they never expected to see them promulgated to the enemy, America, and the World in the attitude of Menace and hostility to our own country. But they have been deceived—and when the different addresses which have been issued from several States in the Union are presented to their minds, breathing a spirit of lawless violence and treasonable insubordination engendered in the false conceptions, and loaded with the passions and anti-republican prejudices, we trust of but few, derogatory to the Government and the Nation, and calculated to induce a beleif in the minds of foreign powers of a disaffection and weakness in the American people, the Democratic Citizens of Talbot with heart-felt sorrow confess that they have been deceived. They never calculated on these things; Or, with the same unanimity and patriotism, with which they now act, they long since would have expressed their confidence in the administration of the Government, and have proffered their services, their lives and fortunes to avenge the wrongs and to defend the rights of their injured country.
“Resolved, That we warmly approbate the measures pursued by the General Government of the United States; and that we are firmly attached to the liberty and independence purchased by the blood of our fathers in the revolution—that we view the present war in which we are engaged equally just, necessary, and indispensable as the war of 1776, and calculated to hand down to posterity the blessings which it procured.
“Resolved, That we have full confidance in the abilities, Integrity, and firmness of James Madison, the President of the United States, called to his office by the voice of a Free People; and that we view with indignation, and hold in contempt, the slanderous intimations that he countenances mobs or is subject to any sinister influence, as the effusions of imbecile minds and malignant hearts.
“Resolved, That we sincerely deplore the recent events in Baltimore; and lament that scenes so little comporting with the dignity of the State should be acted within it. We leave this transaction without comment to the proper Tribunal, which has already taken cognizance of it, to develope its designs, unmask and punish the guilty. Yet we cannot with hold our detestation at the use that is made of it in arraying it against the Government to the service of its enemies.
“Resolved, That we consider the liberty of the Press as sacred, and that it ought to be held inviolate—that we view with sorrow and concern its freedom prostituted, by too many of the papers opposed to Government, to the basest purposes, in waging war against the liberty of the country—in disseminating disaffection—in propagating falsehood, and in traducing some of the best men in the nation with an inveteracy as if their infuriate passions could not be appeased till they had paralized the arm of Government, prostrated our liberty and independence, and offered up the country a hated victim to its enemies.
“Resolved, That we view the manner in which some of the people of this country, from evil council, have been induced to protest against, and oppose, the measures of the General Government, equivalent to giving ‘aid and comfort’ to the enemy—that this conduct, if persisted in, cannot fail to be highly injurious to the country; to protract the present necessary war, which otherwise would be of short duration, to an interminable length; to cause a great effusion of human blood; and to entail innumerable calamities upon the American people—that all those evils so shocking to the feelings of humanity can only be ascribed to those misguided citizens, who encourage England by their opposition to the General Government.
“Resolved, That the distinguished services and patriotic character of our late Representative in Congress, Robert Wright Esq., merit our confidence; and that we will continue to repose it in him.
“Resolved, that, esteeming merit and patriotism, whereever to be found, whether among Democrats or Federalists, we sincerely lament the death of Lieutenant William Bush, (a native of Talbot County) of the United States Marines, who fell in the defence of his country in the late gallant and successful action of Captain Hull with a British frigate; and that, as a testimonial of our gratitude, and respect to his memory, we will wear crape on the left arm for thirty days.
“Resolved, That these resolutions be … forwarded … to the President … and also that they be published in the ‘Republican Star’ at Easton, with a request that they be inserted in the ‘National Intelligencer’ at Washington.”
